Citation Nr: 1208047	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-40 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and osteoarthritis of the lumbar spine, claimed as back pain (a "back disability").

2.  Entitlement to service connection for a bilateral hip condition, claimed as hip pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.S.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Wichita, Kansas, which denied service connection for degenerative disc disease and osteoarthritis, claimed as back pain, and a hip condition, claimed as hip pain.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at an October 2011 hearing at the RO.  A transcript has been associated with the file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported to the RO and during testimony before the undersigned that he began receiving medical care for his back through the Leavenworth VA Medical Center (MC) beginning in 1994 and that this care has continued through the present.  The RO did not undertake any action to obtain these records.  At his hearing before the undersigned, the Veteran's representative obtained print outs of the Veteran's VA treatment records through the CAPRI system covering 1997 to 2011.  These records show an April 1997 speech pathology visit, a July 1997 cardiology note and a July 1997 MRI of the lumbar spine, before skipping forward to 2006.  The 1997 MRI is unaccompanied by the supporting medical records that usually precede such a test.  The Board notes that the treatment is sufficiently old that additional records may exist in a non-electronic format.  

The Board remands to obtain the Veteran's non-electronic treatment records from 1994 to the present from the Leavenworth VAMC.  

The Board has also reviewed the October 2009 VA examination report created in connection with this appeal.  The examiner indicated that he could not provide a medical opinion as to whether the Veteran's back and hip pain, diagnosed as degenerative disc disease and osteoarthritis and nerve root stretching, were at least as likely as not related to service without resorting to mere speculation.  The examiner indicated that the lack of documentation and inaccuracies in the claims file with regard to the Veteran's service history prevented an opinion.  

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, the examiner must sufficiently explain the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  The Veteran is, however, a combat veteran and contends that the disabilities for which he presently seeks service connection are related to a combat injury.  The injury is presumed to have occurred even without documentation.  See 38 U.S.C.A. § 1154(b).  As the Board must remand regardless, the Board takes this opportunity to have the claims file sent for a medical opinion by the October 2009 examiner, if available, for an opinion as to whether the Veteran's present back and hip pain, degenerative disc disease and osteoarthritis and nerve root stretching, are at least as likely as not related to his in-service combat back injury, assuming that the Veteran has fully and accurately described his inservice injury.  If the Veteran's description is insufficient to form the basis of a medical opinion, the examiner should explain what deficiencies in the Veteran's account prevent an opinion.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's non-electronic treatment records concerning his back and hips from the Leavenworth VAMC from 1994 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the Veteran's VA treatment records, send the Veteran's claims file for a new opinion from the examiner who provided the October 2009 VA examination if available.  If the October 2009 examiner is not available, the claims file should be forwarded to an appropriate examiner.  The examiner should provide an opinion as to whether the Veteran's present back and hip pain, degenerative disc disease and osteoarthritis and nerve root stretching, are at least as likely as not related to his in-service combat back injury, assuming that the Veteran has fully and accurately described his in-service injury.  The examiner should indicate in the examination report that claims file review was performed.  If the examiner concludes that an examination of the Veteran is necessary to resolve this question, an examination should be conducted.  All indicated studies should be conducted, and the results reviewed before the final opinions. All pertinent pathology should be discussed in the examination report. 



All opinions expressed should be supported by a clear rationale consistent with the evidence of record.  By "a clear rationale," the Board means that a connected series of statements intended to establish a proposition, e.g., reference to a medical principle, comparison to the particular facts of the Veteran's case, and a logical deduction resulting in the opinion, should be recorded by the examiner.  A reassertion that an opinion would be speculative due to the lack of documentation will not be sufficient.  If the Veteran's description is insufficient to form the basis of a medical opinion, the examiner should explain what deficiencies in the Veteran's account prevent an opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

